
	

114 HR 3790 IH: Diversity in Science Technology and Nurturing Capable Educators Act
U.S. House of Representatives
2015-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3790
		IN THE HOUSE OF REPRESENTATIVES
		
			October 21, 2015
			Ms. Kelly of Illinois introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To improve science, technology, engineering, and mathematics education, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Diversity in Science Technology and Nurturing Capable Educators Act or the DISTANCE Act. 2.Teacher recruiting (a)PurposeIt is the purpose of this section to encourage individuals educated in science, technology, engineering, and mathematics to enter and continue in the teaching profession, with the goal of attracting 10,000 of America’s brightest students to the teaching profession over the next 5 years.
 (b)ScholarshipsTitle II of the Higher Education Act of 1965 (20 U.S.C. 1021 et seq.) is amended— (1)by redesignating part C as part E;
 (2)by redesignating section 261 as section 281; and (3)by inserting after part B the following new part:
					
						CSTEM Teacher Scholarships
 261.Program establishedThe Secretary shall award scholarships, on a competitive basis and in accordance with this part, to students who are enrolled in studies leading to bachelor’s degrees, with concurrent certification as kindergarten, elementary, and secondary school teachers, in science, technology, engineering, and mathematics, and who have agreed to perform qualified service.
							262.Selection of recipients
 (a)Selection criteriaThe Secretary shall develop selection criteria that the Secretary will use to award scholarships, and to renew those awards, based on established measurements of merit available to secondary students who wish to pursue degrees in science, technology, engineering, and mathematics.
 (b)ApplicationsAny student desiring to receive a scholarship under this part shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (c)Duration of Scholarships; RenewalScholarships shall be awarded for only one academic year of study at a time, and shall be renewable on an annual basis for the established length of the recipient’s academic program, not to exceed 6 academic years. The Secretary shall condition the renewal of scholarships on measures of academic progress and achievement.
								263.Qualified service requirement
 (a)Qualified service agreementAny student who receives a scholarship under this part shall enter into an agreement with the Secretary to complete no less than 5 academic years of qualified service during a 7-year period, to begin no later than 12 months following the completion of a bachelor’s degree in science, technology, engineering, or mathematics.
 (b)Requirement enforcedThe Secretary shall establish such requirements as the Secretary finds necessary to ensure that recipients of scholarships under this subsection who complete bachelor’s degrees in science, technology, engineering, and mathematics, with teacher certification, subsequently perform 5 academic years of qualified service during a 7-year period, or repay the portion of the scholarship received for which the recipient did not perform the required qualified service, as determined by the Secretary. The Secretary shall use any such repayments to carry out additional activities under this part.
 (c)DefinitionFor the purpose of this section, the term qualified service means full-time employment at a public or private kindergarten, elementary school, or secondary school as a teacher of a course in a science, technology, engineering, or mathematics field.
								264.Awards
 (a)Scholarship awardThe Secretary shall provide each recipient with a scholarship in the amount of up to $20,000 to pay for the cost of attendance of the student for each academic year the student is eligible to receive the scholarship. The Secretary shall transfer such funds to the institution of higher education at which the recipient is enrolled.
								(b)Bonus award
 (1)Option for bonus awardAny student who receives a scholarship under this part may elect to enter into a bonus agreement with the Secretary, in accordance with this subsection, for any academic year during which the student receives a scholarship under this part.
 (2)Bonus agreementA bonus agreement under paragraph (1) shall provide that— (A)the student shall perform one academic year of the qualified service agreed to under section 263(a) in a high-need local educational agency, as defined in section 200; and
 (B)the Secretary shall provide $10,000, in addition to the amount the student receives under subsection (a), for each academic year in which the student enters into such bonus agreement. (3)Service requirement enforcedThe Secretary shall establish such requirements as the Secretary finds necessary to ensure that recipients of bonuses under this subsection fulfill the qualified service requirement in a high-need local educational agency, as defined in section 200, for a period of time equivalent to the period for which the recipient receives the bonus, or repays the portion of the bonus received for which the recipient did not perform the required qualified service in a high-need local educational agency, as determined by the Secretary. The Secretary shall use any such repayments to carry out additional activities under this subsection.
 (c)Maximum awardThe maximum award any student may receive under this section for an academic year shall be the student’s cost of attendance minus any grant aid such student receives from sources other than this section.
 265.RegulationsThe Secretary is authorized to issue such regulations as may be necessary to carry out the provisions of this part..
 (c)Institutional grants for Integrated Degree ProgramsTitle II of the Higher Education Act of 1965 (20 U.S.C. 1021 et seq.) is further amended by inserting after part C, as added by subsection (b) of this section, the following new part:
				
					DIntegrated Degree Programs
						271.Program authorized
 (a)In generalThe Secretary is authorized to award grants to institutions of higher education, on a competitive basis, in order to pay for the Federal share of the cost of projects to establish, strengthen, and operate 4-year undergraduate degree programs through which students may concurrently—
 (1)earn a bachelor’s degree in science, technology, engineering, or mathematics; and (2)be certified to teach kindergarten, elementary, or secondary school.
 (b)Grant amount; Award periodThe Secretary may award grants to no more than 50 institutions of higher education each fiscal year, and a grant to an institution for a fiscal year shall not exceed $1,000,000. Grants shall be awarded for only one fiscal year at a time, and shall be renewable on an annual basis for up to 5 years.
							272.Selection of grant recipients
 (a)CriteriaThe Secretary shall set criteria to evaluate the applications for grants under this part and the projects proposed to establish, strengthen, and operate 4-year integrated undergraduate degree programs.
 (b)Equitable distribution of grantsTo the extent practicable and consistent with the criteria under subsection (a), the Secretary shall make grants under this part in such manner as to achieve an equitable distribution of the grant funds throughout the United States, considering geographic distribution, rural and urban areas, and range and type of institutions.
 273.Application requirementsIn order to receive a grant under this part, an institution of higher education shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. Such application shall include the following:
 (1)A description of the proposed project. (2)A demonstration of—
 (A)the commitment, including the financial commitment, of the institution for the proposed project; and
 (B)the active support of the leadership of the institution for the proposed project. (3)A description of how the proposed project will be continued after Federal funds are no longer awarded under this part for the project.
 (4)A plan for the evaluation of the project, which shall include benchmarks to monitor progress toward specific project objectives.
 274.Matching requirementEach institution of higher education receiving a grant under this part shall provide, from non-Federal sources, an amount equal to the amount of the grant (in cash or in-kind) to carry out the project supported by the grant.
 275.Authorization of appropriationsThere are authorized to be appropriated to carry out this part $50,000,000 for each of the fiscal years 2016 through 2021..
			
